DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 8/3/2022. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2 have been amended.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. Uchida et al. (US 2012/0293037) is still relied on as prior art teaching the claim as amended.
Re Claim 1, Applicant argues (Page 3) that Uchida fails to teach or suggest “a manufacturing method of a stator for a vehicle rotary electric machine including at least the steps of inserting the insulating paper into the slot of the stator core, placing a jig at a position that is on a side opposite to a side from which the lead wire is inserted into the slot of the stator core and that overlaps with the protrusion when viewed in an inserting direction of the lead wire into the slot of the stator core, the inserting direction of the lead wire being parallel to an axis of the stator core, and inserting the lead wire into the slot”. Applicant further alleges that the claim recites that the jig is arranged to prevent the insulating paper from moving in the axial direction when the lead wire is inserted into the slot, where the inserting direction of the lead wire is parallel to an axis of the stator core.
Examiner respectfully disagrees.
Uchida teaches placing a jig (78; Fig. 11-13) at a position that is on a side opposite to a side from which the lead wire (30) is inserted into the slot (38) of the stator core (28) and that overlaps with the protrusion (62) when viewed in an inserting direction of the lead wire (30) into the slot (38) of the stator core (28) and inserting the lead wire (30) into the slot (38; [0069]). Uchida further teaches the inserting direction of the lead wire (30) being parallel to an axis of the stator core ([0044]). Since Uchida recites the newly amended recitation, Uchida therefore teaches the claimed invention. Regarding Applicant’s argument that the claim recites “the jig is arranged to prevent the insulating paper from moving in the axial direction when the lead wire is inserted into the slot”, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the above alleged recitation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Please see the Rejection of the claims below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al. (US 2012/0293037).
In claim 1, Uchida discloses (Fig. 1-19) a manufacturing method of a stator (16) for a vehicle rotary electric machine ([0005]), the stator (16) including an annular stator core (28), a slot (38) that is a groove hole (28) provided in an inner peripheral portion of the stator core (28) and penetrates the stator core (28), and an insulating paper (50) that is interposed between a wall surface (381, 382, 383) of the slot (38) and a lead wire (30) housed in the slot (38) and is disposed to surround the lead wire (30), a protrusion (62) protruding toward an inner peripheral side of the stator core (28) being provided for the insulating paper (50) on a radially inner side of the stator core (38), the manufacturing method comprising: inserting the insulating paper (50) into the slot of the stator core (28); and placing a jig (78; Fig. 11-13) at a position that is on a side opposite to a side from which the lead wire (30) is inserted into the slot (38) of the stator core (28) and that overlaps with the protrusion (62) when viewed in an inserting direction of the lead wire (30) into the slot (38) of the stator core (28), the inserting direction of the lead wire (30) being parallel to an axis of the stator core ([0044]); and inserting the lead wire (30) into the slot (38; [0069]).
In claim 3, Uchida discloses wherein a space (Comp_S; annotated in Fig. 14 below) surrounded by the protrusion (62) and the lead wire (30) is provided between the protrusion (62) and the lead wire (30).

    PNG
    media_image1.png
    415
    425
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
“wherein one end and the other end of the insulating paper surrounding the lead wire are disposed at positions different from a position of the protrusion formed on the insulating paper.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honjo et al. (US 2018/0083496) teaches a stator having a structure wherein insulating paper is inserted into a slot, a separate insulating portion being inserted into the slot and having a wedge shape.
Goto et al. (US 2014/0225465) teaches a rotary electric machine having slots into which segment coils are inserted, and having insulation separating each coil segment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832